PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of						:
Buijsse, et al. 				           			:
Application No. 16/835,218				            	:        DECISION ON PETITION
Filed: March 30, 2020						:
Attorney Docket No. FE2784US1-NAT
	

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
June 8, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee on or before 
May 18, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed 
February 18, 2022, which set a period for reply of three (3) months.  Accordingly, the application became abandoned on June 3, 2022. The Office mailed a Notice of Abandonment on June 7, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B-Fee(s) Transmittal form for the issue fee payment of $1200.00, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:  Bo Wang
       5350 NE Dawson Creek Dr
       Hillsboro, OR 97124